Citation Nr: 0200920	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  98-17 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a June 11, 1996, rating decision was clearly and 
unmistakably erroneous in not granting a 100 percent 
disability evaluation for post traumatic stress disorder 
(PTSD) prior to August 28, 1989.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a June 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  It has 
been advanced on the docket because of administrative error 
that resulted in significant delay in docketing the case.  38 
C.F.R. § 20.900(c) (2001).

In a decision dated June 30, 2000, the Board found that an 
adequate substantive appeal had not been filed from the RO's 
decision finding that the June 11, 1996, rating decision was 
not clearly and unmistakably erroneous in not granting a 100 
percent disability evaluation for PTSD prior to August 28, 
1989.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 28, 2001, Order, the Court vacated the Board's 
decision in accordance with a Joint Motion for Remand, and 
this issue was returned to the Board.  

The Board herein addresses the clear and unmistakable error 
claim, in accordance with the Court's Order.  The Court did 
not endorse or address any basis for remand contained in the 
Joint Motion.

Before proceeding with the underlying claim of CUE in the 
June 1996 rating decision, the Board will address the Joint 
Motion, which appears to have been based upon a 
misunderstanding of the Board's previous decision and a 
misapplication of the law.  The Joint Motion for Remand 
indicated that the Board's decision was "erroneous as a 
matter of law."  However, the Board's June 2000 decision 
that an adequate substantive appeal had not been filed was 
based soundly in applicable law.  The substantive appeal 
filed in this case did not allege specific error of fact or 
law in the June 1998 decision.  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(West 1991); 38 C.F.R. § 20.202 (2001).  The Joint Motion 
misconstrued the requirements of 38 C.F.R. § 20.202 to 
require only that the substantive appeal make it possible for 
the Board to determine which issue is being appealed.  That 
is certainly one requirement when a statement of the case 
addresses multiple issues.  In this case, there was never a 
question as to which issue the veteran wanted to appeal, 
since the statement of the case addressed only one issue.  
The only issue before the Board was whether the substantive 
appeal was adequate, i.e., whether it alleged specific errors 
of fact or law.  The veteran's substantive appeal said, "In 
reply to SOC of 11-6-98 please forward case to BVA."  This 
does not allege any error of fact or law.

Citing Sondel v. Brown, 6 Vet. App. 218, 220 (1994), the 
parties to the Joint Motion determined that, by looking at 
the statements in support of claim submitted by the veteran 
prior to his substantive appeal, the issue he wanted to 
appeal was clear.  That, however, was not the issue before 
the Board.  The Board did not say or imply that it could not 
determine what issue the claimant wanted to appeal.  The 
Board determined that the appeal did not "set out specific 
arguments relating to errors of fact or law in the 
determination being appealed."

Claims for clear and unmistakable error (CUE) have very 
specific and rigorous pleading requirements.  The Sondel case 
cited in the joint remand confirms that.  It was a case in 
which the veteran alleged error in application of the law in 
his appeal to the Court.  The Court in Sondel determined it 
did not have jurisdiction to review the appeal, because the 
veteran had only raised and argued factual errors to the 
Board.   The Court so found even though it recognized that 
the law the veteran sought to urge on appeal as the basis of 
error had been raised at his hearing before the Board.  The 
Court said he had only raised it to urge its present 
application.  He had not asserted "error in its prior lack 
of application."  Sondel, 6 Vet. App. at 219.  Thus, even 
though the Court recognized that the veteran's submissions 
should be read liberally, he could not read into them 
something he had not previously raised.

Both statute and regulation provide that an appeal should set 
out specific allegations of error of fact or law.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  Both statute and 
regulation provide for dismissal of appeals that fail to 
allege error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  
This is discretionary authority ("may dismiss"), and the 
Joint Motion is simply based on a misunderstanding and 
misreading of both the law and the Board's decision.  

There is a significant distinction between being able to tell 
what issue a claimant wishes to appeal (and there was no 
question what issue this veteran wished to appeal), and 
having an appeal that is adequate to address alleged errors 
of fact or law in the decision being appealed.  In this case, 
the veteran did not ever point to any error of fact or law in 
the June 1998 decision finding no CUE in the June 1996 rating 
decision.  His claim of CUE could not raise error in the June 
1998 decision, since the decision had not yet been made.  
Neither his notice of disagreement (NOD) nor his appeal 
pointed to any error of fact or law in the June 1998 
decision.  

Nevertheless, in accordance with the Court's Order issued in 
response to the Joint Motion, the Board herein addresses the 
underlying issue of whether the June 11, 1996, rating 
decision was clearly and unmistakably erroneous in not 
granting a 100 percent disability evaluation for PTSD prior 
to August 28, 1989.


FINDING OF FACT

The veteran has not alleged specific errors of fact or law in 
the June 11, 1996, rating decision.


CONCLUSION OF LAW

The veteran has not submitted a valid claim of CUE in the 
June 11, 1996, rating action that granted a 100 percent 
disability evaluation for PTSD from August 28, 1989.  38 
U.S.C.A. §§  5107(a), 5109A (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

In December 1988, the RO granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
rating from December 1986.  The veteran was notified of the 
RO's decision and of his appellate rights by letter dated 
April 6, 1989.  He perfected an appeal to the Board 
concerning the effective date of the award of service 
connection.

The veteran was afforded a VA psychiatric examination on 
August 18, 1989.  He was diagnosed as having PTSD with severe 
anxiety and his level of functioning was described as fair to 
poor.  He was then hospitalized for treatment of PTSD from 
August 28 to September 29, 1989.  It was noted that he was 
severely disabled and unemployable.  His global assessment of 
functioning was very poor.

In December 1989, the RO assigned a temporary total rating 
for PTSD from August 28 to September 30, 1989, and confirmed 
the 30 percent rating from October 1, 1989, forward.  The 
veteran was notified of the RO's decision and of his 
appellate rights by letter dated January 29, 1990.  He 
perfected an appeal to the Board concerning the assignment of 
the 30 percent rating.

In July 1990, a hearing officer awarded the veteran an 
effective date of August 11, 1986, for service connection for 
PTSD.  The RO implemented the hearing officer's decision by 
means of an August 1990 rating decision.  In November 1991, 
the RO assigned a 50 percent disability rating for the 
veteran's PTSD, from March 1991.  

The Board remanded the claim for an increased rating for PTSD 
in December 1994.  Following completion of the development 
requested by the Board, in June 1996 the RO assigned a 100 
percent rating for the veteran's PTSD, from August 28, 1989, 
the date of his claim for an increased rating and/or VA 
hospitalization.  This was considered to be a full grant of 
the benefit sought on appeal.  The veteran was notified of 
the RO's decision and of his appellate rights by letters 
dated June 20 and June 21, 1996.  He did not appeal. 

The next correspondence received from the veteran was a 
statement received at the RO in May 1998.  He stated that 
there was CUE in the June 1996 rating decision that assigned 
an effective date in August 1989 for the 100 percent rating 
for PTSD.  Specifically, he stated that he should have been 
assigned an effective date of August 11, 1986, or the date of 
the initial claim for service connection.  He stated that a 
30 percent rating was granted and that it was continually 
appealed.  

In June 1998, the RO found that the June 11, 1996, rating 
decision was not clearly and unmistakably erroneous in not 
granting a 100 percent disability evaluation for PTSD prior 
to August 28, 1989.  In his NOD, the veteran stated that the 
effective date should have been in 1986 and not 1989.  A 
statement of the case was issued in October 1998.  In a 
November 1998 VA Form 9, the veteran stated, "In reply to 
SOC of 11-6-98 please forward case to BVA."  In February 
1999, the RO received a VA Form 646 from the veteran's 
representative.  The form contained only identifying 
information for the veteran and the representative, a date, a 
signature, and a box checked before the statement, "I rest 
the appeal on the answer to the statement of the case and the 
hearing on appeal (if conducted) and I have no further 
argument."

No further argument or allegations have been received from 
the veteran or his representative.  Following the Court's 
remand in this case, in May 2001, the Board wrote to the 
veteran's representative, allowing a period of 90 days for 
additional submissions, and no response was received within 
that period.



II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
The VCAA eliminated the well-grounded claim requirement and 
modified the Secretary's duties to notify and assist 
claimants.  However, the VCAA is not applicable to 
allegations of CUE.  See Livesay v. Principi, No. 00-51, slip 
op. at 16 (U.S. Vet. App. Aug. 30, 2001).

Regardless, the veteran was notified of the requirements 
needed for a finding of CUE by means of the discussions in 
the June 1998 rating decision and October 1998 statement of 
the case.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  These documents informed 
him of the type of allegations needed to substantiate his 
claim and of the applicable legal criteria.

Additionally, the duty to obtain records only applies to 
records that are relevant to the claim.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001).  With CUE claims, there is, 
by law, no additional relevant evidence to be obtained.  The 
evidence necessary to substantiate a claim for CUE is limited 
to that which existed when the challenged decision was made.  
In other words, the evidence to be considered is effectively 
frozen at a fixed point in time, precluding additional 
evidentiary development.  Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2000) (CUE challenge to final RO decision 
limited to evidence in existence at the time of the 
challenged decision); see also Russell v. Principi, 3 Vet. 
App. 310 (1992).  Further development could not change the 
determinative facts already of record.

VA has no duty to assist a claimant if there is no reasonable 
possibility that VA assistance would help substantiate the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2001).  Here, 
there is no possibility that any evidence could be obtained 
that would be relevant to the legal question involved.  In 
other words, there is no evidence that could be obtained that 
would have any effect on the outcome of this claim.  The 
essential facts in this case are not in dispute; the case 
rests on the interpretation and application of the relevant 
law.  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the veteran by the Board deciding the case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


B.  Application of law to the facts

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority or 
except as provided in 38 C.F.R. § 3.105.  See also 
38 U.S.C.A. § 5109A (West Supp. 2001).  The veteran was 
notified of the June 1996 rating decision and his appellate 
rights by means of a June 21, 1996, letter.  He did not 
disagree with that decision; therefore, it is final.  See 
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (2001).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court set forth a three-pronged test to be used in 
determining whether CUE is present in a prior final 
determination:  

(1) either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or regulatory 
provisions in existence at that time were 
incorrectly applied; 

(2) the error must be undebatable and of the 
sort which, had it not been made, would have 
manifestly changed the outcome at the time of 
the prior determination; and 

(3) a determination that there was CUE must be 
based on the record and law that existed at the 
time of the prior adjudication in question.  

The Court has further stated that:

Clear and unmistakable error is a very specific 
and rare kind of "error."  It is the kind of 
error, of fact or of law, that when called to 
the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . . . .  
If a claimant-appellant wishes to reasonably 
raise clear and unmistakable error there must 
be some degree of specificity as to what the 
alleged error is and, unless it is the kind of 
error . . . that, if true, would be clear and 
unmistakable error on its face, persuasive 
reasons must be given as to why the result 
would have been manifestly different but for 
the alleged error.  It must be remembered that 
there is a presumption of validity to otherwise 
final decisions, and that where such decisions 
are collaterally attacked, and a clear and 
unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44; see also Russell, 3 Vet. App. 310.  Similarly, the 
Court has rejected as being too broad general and unspecified 
allegations of error based on the failure to follow 
regulations, failure to give due process, failure to accord 
benefit of the doubt, failure of duty to assist, and any 
other general, non-specific claim of "error."  See Fugo, 
6 Vet. App. at 44. 

The veteran has alleged CUE in the June 1996 rating decision.  
He argued that he should have been awarded an effective date 
in August 1986 rather than August 1989 for a 100 percent 
rating for PTSD because a 30 percent rating was granted from 
1986 and he continually appealed that claim.  That is the sum 
and total of the argument and allegations presented to 
support his claim.  He has cited no law or regulations 
relevant to such a claim and has not argued that any 
statutory or regulatory provisions were incorrectly applied.  
Moreover, he has not articulated any error of fact committed 
on the part of the RO in conjunction with the June 1996 
rating decision, let alone presented an allegation with the 
specificity required to demonstrate CUE on its face.  He has 
not provided persuasive reasons explaining why the result of 
the final RO rating decision would have been manifestly 
different but for the alleged error.  He simply has not 
alleged that the facts contained in the record at the time of 
the 1996 rating decision were incorrect in any manner.  At 
best, the veteran's statement amounts to no more than a broad 
allegation of a failure to follow the regulations, or a 
general, unspecific error, which cannot form the basis of a 
CUE claim. 

Therefore, a claim of CUE in the June 11, 1996, rating 
decision has not been pled with sufficient specificity to 
raise a valid claim.  In essence, the veteran feels that he 
should have been granted a 100 percent rating for PTSD prior 
to 1989.  However, he has not pointed to any error of fact or 
any error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.  The issue in this 
case is a legal one, that is, whether the appellant has met 
the legal requirements for pleading CUE.  In this case, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notwithstanding, the veteran did not appeal the RO's December 
1988 rating decision assigning a 30 percent disability rating 
for PTSD from 1986.  See 38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2001).  He was 
notified of this decision and his appellate rights by letter 
dated April 6, 1989.  38 C.F.R. § 3.104(a) (2001).  His NOD 
received in November 1989 made no mention of the disability 
rating assigned for PTSD; rather, he disagreed only with the 
effective date of the award of service connection.  No 
correspondence was received from the veteran dated within one 
year of the April 1989 notice letter expressing 
dissatisfaction with the RO's assignment of the 30 percent 
rating.  See 38 C.F.R. § 20.201 (2001).  Therefore, the RO's 
December 1988 decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2001).  

The veteran's claim for an increased rating for PTSD was 
received on August 28, 1989, and the RO's assignment of an 
effective date of August 28, 1989, for a 100 percent rating 
for PTSD was supported by the evidence then of record and in 
accordance with the law.  See 38 C.F.R. §§ 3.157, 3.400(o)(1) 
(2001).  Even if the RO had accepted the August 18, 1989, VA 
examination report as a claim for an increased rating, the 
result would have been the same because payment of monetary 
benefits based on an increased award of compensation may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (2001).

In short, neither the veteran nor his representative has 
identified any error of fact, or any error in the application 
of the law, in the June 1996 rating decision such that, but 
for the error, the result would have been manifestly 
different.  The veteran has not met his responsibility of 
supporting his claim of clear and unmistakable error, and it 
must be denied.  38 U.S.C.A. § 5107(a) (West Supp. 2001).



ORDER

Having found that the veteran failed to comply with the legal 
requirements to plead a claim of CUE in a June 11, 1996, 
rating decision, the appeal is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

